DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 02/10/2020 has been entered. Claim 7 is canceled. Claims 1-6 and 8-21 are pending in this instant application. Claims 4-6, 8-11, 13, 14, and 18-21 are withdrawn. Claims 1-3, 12, and 15-17 are currently under examination.   

Priority
This application is a 371 of PCT/US18/20769 filed on 03/02/2018, which claims benefit of US Provisional Application No. 62/466,827 filed on 03/03/2017.

Election/Restrictions
Applicant’s election without traverse of Group I invention (claims 1-3, 11, 12, and 15-17) and species (E-5 compound, 
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
) in the reply filed on 03/23/2021 is acknowledged. Claims 4-6, 8-11, 13, 14, and 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021. Thus, claims 1-3, 12, and 15-17 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 11/27/2019 have been considered.

Claim Objections
Claims 1-3 and 12 are objected to because of the following informalities: In claim 1, spell out abbreviated “NO” and “TLR ligands” to become “nitric oxide (NO)” and “Toll-like Receptor (TLR) ligands”, respectively. In claims 2 and 3, change the incorrect recitation “thereof, in which” (line 1 of claims 2 and 3) to “thereof, wherein”. In claim 12, change the incorrect recitation “optionally substituted by”, which means replacement of entire group, to “optionally modified with”; and replace the incorrect recitations “(C1-C4)alkenyl”, “(C1-C4)alkynyl”, “(C1-C9)heterocycloalkyl”, “(C1-C9)heteroaryl”, “(C1-C12)alkenyl”, “(C1-C12)alkynyl”, and “(C1-C8)[(C1-C4)alkoxy]alkenyl”, with correct carbon numbers for alkenyl (at least 2 carbons), alkynyl (at least 2 carbons), heterocycloalkyl (at least 3 carbons), and heteroaryl (at least 3 carbons), accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 1 and 12 recite “ALC conjugated or esterified with 1 or more of any of: X(1-5), Y(0-5), Z(0-3) Formula 1” (claim 1), “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3” (lines 9 to 10 of claim 12), and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2” (lines 13-18, 22-27, and 37-41 of claim 12).  However, the specification disclosed only (i) compounds E-1 to E-86, E-219 to E-523, E-540 to E-575, E-582, E-583, and E-596 to E-603 with macrolide ALC core, and (ii) syntheses of compounds with macrolide ALC core in Examples 1 to 25, 34 to 54 and 57 to 59 (pages 35/113 to 50/113, Table 2; pages 50/113 to 69/113; pages 80/113 to 103/113; page 109/113 to 110/113). A careful review of the specification does not appear to specifically teach representative “ALC conjugated or esterified with 1 or more of any of: X(1-5), Y(0-5), Z(0-3) Formula 1”, “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto 1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed “ALC conjugated or esterified with 1 or more of any of: X(1-5), Y(0-5), Z(0-3) Formula 1”, “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results: 16490459d) and thus the limitations recited in the claims are unpredictable. 
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “ALC conjugated or esterified with 1 or more of any of: X(1-5), Y(0-5), Z(0-3) Formula 1”, “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 15-17 depend from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites “ALC conjugated or esterified with 1 or more of any of: X(1-5), Y(0-5), Z(0-3) Formula 1”, in which the site of ALC to be conjugated or esterified and locations of the 1 or more of any of: X(1-5), Y(0-5), Z(0-3) are unclear, and thus the structure of Formula 1 is not clear. To advance the prosecution, structures analogous to elected species
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
will be searched.
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 1 recites “X(1-5)” in Formula 1, but X is defined as “0-5 indicates the number of moieties conjugated”. Claim 1 recites “conjugated to one or more products of Anaerobic Metabolism (PAMs)” and “conjugated or esterified with 1 or more of any of X(1-5), Y(0-5), Z(0-3)”. It is not clear what the relationship of PAMs to X, Y, and/or Z is. Claim 12 recites “wherein X is O; S; or N”, which confuses with the “X” in claim 1.
Claims 1 and 2 recites “polyphenol metabolites”, which is not defined and is also not clear what the recitation encompasses. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnet et al. (US 2015/0232499, published on August 20, 2015, hereinafter referred to as Burnet ‘499).
With regard to structural limitations “a compound or salt (or acetic, propionic, or citric) thereof comprising an Amphiphilic Lysosomally trapped Compound (ALC) conjugated via an ester bond to a Short Chain Fatty Acid (SCFA), wherein the ALC a compound of Formula 6: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein Mac = a macrolide ring or macrolide ring system; each R" is -C(=O)R3; R1 and R2 are independently -C1-C10 alkyl; R3 is -C1-C10 alkyl or alkenyl” (claims 1-3, 12, and 15) and “A pharmaceutical 
Burnet ‘499 disclosed
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. In another embodiment, the salt comprises an anion of an acid selected from the group consisting of acetic, formic, propionic, suberic, malic, citric, maleic, fumaric, succinic (pages 2/21 to 3/21, Figure 1; page 6/21, [0024]).  A pharmaceutical composition including at least one compound and a pharmaceutically acceptable carrier. Optionally, the pharmaceutical composition includes one or more other therapeutic agents (page 12/21, [0407]). 
Thus, these teachings of Burnet ‘499 anticipate Applicant’s claims 1-3, 12, and 15-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alihodzic et al. (WO 2010/086350, published on August 5, 2010, hereinafter referred to as Alihodzic ‘350) in view of Koc et al. (Mini-Reviews in Medicinal Chemistry 9: 611-619, 2009, hereinafter referred to as Koc ‘2009) and Pietrzik (US 2012/0232257, published on September 13, 2012, hereinafter referred to as Pietrzik ‘257).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein Mac = a macrolide ring; R" is –NO2; R1 and R2 are independently -C1-C10 alkyl (or 
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
, elected)” (claims 1-3, 12, and 15) and “A pharmaceutical composition comprising a compound of claim 1 or salt thereof, and a pharmaceutically acceptable carrier (or further comprising an additional therapeutic agent)” (claims 16 and 17): 
Alihodzic ‘350 disclosed 2'-O-substituted 14-membered macrolides and 15-membered azalide macrolides represented by Formula (I): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; A represents a bivalent radical -C(O)-, -N(R9)CH2-, -CH2N(R9)-, -CH(NR10R11)-, -C(=NR12)-, or -CH(OH)-; R1 represents an α-L-cladinosyl group of Formula (a): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; R2 represents H or -CH3; R3 represents H or -C(O)C1-3alkyl; R4 represents H; R5 represents H, -C1-4alkyl or -C(O)C1-3alkyl; R9 represents H or -C1-4alkyl. Non-toxic salts are acetate, trifluoroacetate, maleate, malate, citrate, succinate, salicylate, propionate (page 4/97, lines 25-32; page 5/97, lines 1-36; page 8/97, lines 19-22). Compounds of Formula (IV,
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
) may be prepared by reaction of a compound of Formula (V,
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
) wherein R3, R4 are suitable hydroxy protecting groups and R1 represents an α-L-cladinosyl group of formula (a) having a C/4"-hydroxyl protecting group with acrylonitrile. Step 1: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Step 2: 
    PNG
    media_image12.png
    198
    400
    media_image12.png
    Greyscale
. Step 3: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (page 29/97, lines 11-25; page 37/97, lines 16-20; page 38/97, lines 11-14).  A pharmaceutical composition comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable carriers. The pharmaceutical composition is for the treatment of a neutrophil dominated inflammatory diseases resulting from neutrophilic infiltration.  A combination comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more further therapeutically active agents (page 20/97, lines 26-28; page 21/97, lines 16-18; page 27/97, lines 6-9). The compounds of examples 2, 5, 8, 13, 16-18, 19, 21 and 25 showed more than 50 % inhibition and compounds of examples 7, 14, 15 and 20 showed more than 30 % inhibition, of total cell number and number of neutrophils in broncho-alveolar lung fluid (BALF) of treated animals (page 88/97, lines 19-27). 
Alihodzic ‘350 did not explicitly disclose the limitations (a) NO donating group, required by claim 1, and (b) R" is -NO2 (or
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
, elected), required by claims 1-3, 12, and 15-17. 
With regard to the limitation (a) above, Koc ‘2009 disclosed that formation of hybrid molecules with nonselective COX inhibitors and the nitric oxide (NO) donor is one of the most promising strategies, nitric oxide supports the endogenous gastrointestinal tract defense mechanism via its protective effects such as increasing mucus, secreting bicarbonate, increasing mucosal blood flow and decreasing pro-inflammatory cellular activation. The NO donors from nitric ester groups (-ONO2) inhibit cyclooxygenase. Nitric oxide has been shown to modulate the activities of cyclooxygenase (COX) and lipoxygenase (LOX). Considering the pro-inflammatory properties of leukotrienes (LTs) and prostanoids, the capacity of drugs to inhibit the synthesis of eicosanoids (double effect inhibitors) entitle them for not only a strong anti-inflammatory activity but also less side effects than COX-2 inhibitors and NSAIDs (page 612, left col., last para.; right col., para. 1; page 614, left col., para. 1 to 2; right col., para. 1).
With regard to the limitation (b) above, Pietrzik ‘257 disclosed that in situ generated carbonic acid dinitrate serves as a mild source of nitronium electrophiles which allows nitration of reducing as well as non-reducing mono, poly and oligosaccharides in short times. Degree of nitration is determined rather via reaction stochiometry rather than reaction times. One equivalent of carbonic acid dinitrate is consumed to derivatize one hydroxyl (or analogous) function. Due to the mildness of the procedure previously introduced functional groups remain untouched. Nitration of unprotected ß-D-Glucose: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (pages 2-3/6, [0004, 0005, and 0013]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the moiety on 2'-O-substituted macrolides (wherein R3 is -C(O)C1-3alkyl) as taught by Alihodzic ‘350 with nitric oxide-donating moiety in view of Koc ‘2009 and Pietrzik ‘257 to reduce cytotoxicity and to enhance anti-inflammatory effect.  One would have been motivated to do so because (a) Alihodzic ‘350 teaches syntheses of 2'-O-substituted macrolides for the treatment of a 2) inhibit pro-inflammatory cyclooxygenase (COX) and lipoxygenase (LOX). NO-anti-inflammatory hybrid drug has not only a strong anti-inflammatory activity but also less side effects than COX-2 inhibitors and NSAIDs, and (c) Pietrzik ‘257 teaches that carbonic acid dinitrate serves as a mild source of nitronium electrophiles for nitration of saccharides in short times. One equivalent of carbonic acid dinitrate is consumed to derivatize one hydroxyl and previously introduced functional groups remain untouched, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the moiety on 2'-O-substituted macrolides (wherein R3 is -C(O)C1-3alkyl) as taught by Alihodzic ‘350 with nitric oxide-donating moiety in view of Koc ‘2009 and Pietrzik ‘257 to reduce cytotoxicity and to enhance anti-inflammatory effect, one would achieve Applicant’s claims 1-3, 12, and 15-17. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 12, 15, and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,550,802 (Burnet et al., published on January 24, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘802 claims “A compound represented by the formula: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 wherein R1= P(=O)(OH)2 , S(=O)2(OH), a saccharide or C(=O)-R3, wherein R3= (CH2)2-C(=O)OH or an amino acid; or a pharmaceutically acceptable salt or formaldehyde adduct thereof” (claim 1) and “A salt of a compound of claim 1 containing acetic, formic, propionic, suberic, malic, citric, maleic, fumaric, succinic, azelaic, pyruvic, alpha ketoglutaric, aspartic, glutamic, sulfonic or ascorbic acids” (claim 3), in which the pharmaceutical compounds donate short chain fatty acids or decarboxylated amino acids.
Thus, claims 1-3, 12, 15, and 15-16 encompass or overlap with claims 1 and 3 of Pat ‘802.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623